In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00305-CV

KNIQUEZIA JONES, FORMERLY                  §    On Appeal from the 231st District
KNIQUEZIA MADDOX, Appellant                     Court

                                           §    of Tarrant County (231-652571-18)
V.
                                           §    December 16, 2021

MILTON E. MADDOX, Appellee                 §     Per Curiam Memorandum Opinion


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM